This cause is pending before the court as a discretionary appeal and as a claimed appeal of right. On May 17,1995, this court granted appellant’s motion for delayed appeal. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction, due June 16, 1995, in compliance with the Rules of Practice of the Supreme Court, and, therefore, has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective June 29, 1995.